                                                        MEMO ENDORSED
Federal Defenders                                  52 Duane Street-10th Floor, New York, NY 10007
OF NEW YORK, INC.                                            Tel: (212) 417-8700 Fax: (212) 571-0392



 David E. Patton
  Executive Director                        November 19, 2019
 and Attorney-in-Chief


      BY ECF AND EMAIL
      Honorable Katherine Polk Failla
      United States District Judge
      Southern District of New York
      4 0 Foley Square Room 2103
      New York, New York 10007

      Re:      United States v. Brent Borland
               18 Cr. 487 (KPF)

      Dear Judge Failla:

            I respectfully write on behalf of my client Brent Borland,
      t o request a modification of his bail conditions
                                          Application       to allow Mr.
                                                      DENIED.
      Borland to travel to the Middle District of Florida with his
      f amily to spend the Thanksgiving holiday with his wife's parents.
      The expenses are being paid by his parents and he will stay at
      their home. He would like to depart on November 21, 2019 and
      return on November 30, 2019, I have spoken with Negar Tekeei,
      Esq., on behalf of the Government, as well as Donna Mackey on
      behalf of the Pretrial Services Agency, and they consent to this
      application.

                                                      tfully submitt


                                             Robert M. Baum
                                             Assistant Federal Defender

                                             SO ORDERED.
             Dated: November 19, 2019
                    New York, New York


                                             HON. KATHERINE POLK FAILLA
       cc:     Edward Imperatore, Esq.       UNITED STATES DISTRICT JUDGE
               Negar Tekeei, Esq.
               Assistant United States Attorneys

               Donna Mackey
               Pretrial Services Agency
